Title: To Thomas Jefferson from Thomas Claxton, 23 January 1802
From: Claxton, Thomas
To: Jefferson, Thomas


          
            Honored Sir
            Capitol, January 23d, 1802
          
          A few days ago, I took the liberty of offering myself as a candidate for the office of Librarian, under certain conditions which I mentioned—At the time I wrote the letter I was much hurried with business, and was perhaps rather short in giving the reasons why I had not furnished myself with recommendations, which I perceive some of the applicants very industriously procuring at this period—I beg leave, therefore, at this time, to assign the real causes for the conduct I pursued—The first was, that where the person making application for an appointment, was so fortunate as to be personally known, it might appear improperly urgent to solicit and obtain the interference of others—Another was, that I believed you were acquainted with the circumstance of my conduct in the station I fill being generally approbated, both by the gentlemen of the Senate & House of Representatives—And I do assure you, Sir, that altho’ I have passed six elections since I was first chosen, I have never lost one vote in any of them—One other reason was, that I did not wish to be troublesom—I flatter myself, Sir, the foregoing reasons for the method I took in making my application will shew that my intentions were as respectful as others who may come forward on this occasion—
          Had the compensation granted in the law been sufficient to support a person without some other calling, I should not have made the application; but believing that no person can afford to pay that attention, which it seems to me will be requisite, unless he has some other support near the capitol, I took the liberty of offering my services—
          I hope, Sir, you will pardon the trouble I have given you, and, if in what I have written there is any thing improper, I sincerely ask you to excuse the error
          With Sentiments of the highest Respect I am, Sir Your Hble Svt
          
            Thos Claxton
          
        